Appeal from judgment, Supreme Court, New York County (Laura E. Drager, J.), rendered August 16, 1999, convicting defendant, after a jury trial, of grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree and two counts of criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously dismissed.
Defendant, having absconded from parole supervision, is not presently available to obey the mandate of the court (see People v Perez, 38 NY2d 904 [1976]). Were we not dismissing the appeal, we would affirm, concluding that the court’s Sandoval ruling was a proper exercise of discretion, that defendant received effective assistance of counsel, and that defendant’s remaining contentions are unpreserved and unavailing. Concur—Tom, J.P., Andrias, Sullivan, Ellerin and Sweeny, JJ.